Case: 16-17041   Date Filed: 08/21/2018   Page: 1 of 3


                                                   [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-17041
                    ________________________

             D.C. Docket No. 8:15-cv-02814-EAK-TGW



DEMETRIUS LAREDO WALKER,

                                                     Plaintiff - Appellant,

                              versus

DANIEL F. POVEDA,
JENNA ELIZABETH ROBERTS,
ANDREW P. VIEHMANN,

                                                   Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                          (August 21, 2018)
                Case: 16-17041       Date Filed: 08/21/2018      Page: 2 of 3


Before WILSON and NEWSOM, Circuit Judges, and WRIGHT, * District Judge.

PER CURIAM:

       Demetrius Walker appeals the district court’s order granting summary

judgment and dismissing his 42 U.S.C. § 1983 suit, in which he alleged that

several St. Petersburg police officers used excessive force in the course of arresting

him in 2012. In particular, Walker contends that the district court erred (1) in

refusing to consider in its summary judgment analysis his verified amended pro se

complaint and his verified pro se summary judgment response, and (2) in resolving

disputed material facts against him. After careful review of the briefs and the

record, and having had the benefit of oral argument, we agree with Walker and

therefore reverse and remand for further proceedings.

       In granting summary judgment, the district court stated that Walker could

not “rely solely on his complaint and other initial pleadings to contest a motion for

summary judgment supported by evidentiary material, but must respond with

affidavits, depositions, or otherwise to show that there are material issues of fact

which require trial.” That was error. Walker verified his complaint and summary

judgment response in accordance with 28 U.S.C. § 1746 by attesting to the truth of

his factual assertions under penalty of perjury, and we have held that pleadings

verified under § 1746 are admissible (and may substitute for sworn affidavits) on

*
 Honorable Susan Webber Wright, United States District Judge for the Eastern District of
Arkansas, sitting by designation.
                                               2
               Case: 16-17041       Date Filed: 08/21/2018     Page: 3 of 3


summary judgment. See, e.g., Caldwell v. Warden, FCI Talladega, 748 F.3d 1090,

1098 (11th Cir. 2014); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 749 n.5

(11th Cir. 2010).

       Walker further contends that the district court impermissibly resolved

disputed material facts against him on summary judgment. Although we think it a

close question, we conclude that, if read liberally and in the light most favorable to

him—as they must be, see, e.g., Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998)—Walker’s verified complaint and summary judgment

response adequately reveal a factual dispute that makes summary judgment

improper.1

       REVERSED and REMANDED.




1
 We note for the record that Walker was very ably represented on a pro bono basis by Mr.
Christopher R. Healy of the law firm of King & Spalding LLP. The Court sincerely appreciates
Mr. Healy’s service to his client and the justice system.
                                              3